DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 05/06/2022.
Claims 2, and 5 have been canceled.
Claims 1, 3-4, and 6 are presented for examination.
Response to Arguments
Applicant’s amendments with respect to claims 1, 5, and 6 have been fully considered and are persuasive.  The rejection of 35 USC 101 has been withdrawn. 
Applicant’s amendments with respect to claims 1, 2, 5 and 6 have been fully considered and are persuasive.  The rejection of 35 USC 112 has been withdrawn. 
Applicant’s amendments with respect to claims 1, and 6 have been fully considered and are persuasive.  The rejection of 35 USC 102 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-4, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Sankrithi et al (US Publication No. 2010/0200697 A1) teaches provides methods for weight-optimizing, i.e., minimizing the weight of, an internally pressurized, composite fuselage structure for an aircraft having a near-elliptical shape by “tailoring,” i.e., selectively varying selected structural attributes of substantially every element of the fuselage as a function of at least the angular coordinate phi of a cylindrical coordinate system of the fuselage, so as to effectively “react,” i.e., to sustain without failure par [0006], optimally selected adjustments of selected structural attributes to more closely match critical design loads as function of the roll elevation angle measured around the centerline axis of the cross-section par [0035], a fuselage shell is considered as a “near elliptical” cross sectional shape par [0042], the critical design loads around the circumferential perimeter of a near-elliptical shell….vary at different longitudinal fuselage location, or stations, depending not only on the pressurization-induced loads, but also on combinations of such pressurization loads with other fuselage bending and torsional loads par [0043], a design having a non-circular cross section par [0044], near-elliptical shell and typically many structural, such as skin thickness, composite tape ply direction, frame depth, …can be “tailors,” i.e. selectively modified, as function of the elevation angle phi such that the weight of the shell required to withstand, or effectively react, the specified design loads acting thereon, including any safety factor desired, will be less than the weight of an identical shell designed to react the same design load par [0045], composite-body fuselage shell having a near-elliptical cross section as a function of its length par [0062].
Sankrithi et al, and other prior arts do not singularly or in combination disclose the limitations: “the method further comprises a confirmation step of determining whether a bending moment generated in the fuselage obtained in the load application step is equal to or smaller than a predetermined regulated bending moment, in response to determining in the confirmation step that the bending moment is equal to or smaller than the predetermined regulated bending moment, the initial cross-sectional shape of the fuselage before the pressurized load is applied is acquired as the design cross-sectional shape of the fuselage, in the design shape setting step, in response to determining in the confirmation step that the bending moment is larger than the predetermined regulated bending moment, the load-applied cross-sectional shape of the fuselage after the pressurized load is applied is re-set as a re-set initial cross-sectional shape, the initial setting step further includes setting a seat space, a passage space, an overhead bin space, and a cargo compartment space, and the load application step and the confirmation step are re-executed using the re-set initial cross-sectional shape” as recited in claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        08/09/2022